MEMORANDUM **
Chin-Tsung Chu appeals pro se the district court’s judgment in his wrongful termination action against the U.S. Postal Service alleging national origin discrimination and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998). We affirm.
Because Chu failed to raise a genuine issue of material fact as to whether the Postal Service’s proffered reasons for his termination were pretextual, the district court properly granted summary judgment on his discrimination claim. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054,1062-63 (9th Cir.2002).
The district court also properly granted summary judgment on Chu’s retaliation claim because Chu failed to raise a genuine issue of material fact as to whether his discipline or termination was in retaliation for engaging in protected activity. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 892 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.